UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Annual Report to Shareholders DWS Strategic High Yield Tax-Free Fund (On August 11, 2014, DWS Strategic High Yield Tax-Free Fund will be renamed Deutsche Strategic High Yield Tax-Free Fund.) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 39 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Cash Flows 43 Statement of Changes in Net Assets 44 Financial Highlights 49 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 61 Information About Your Fund's Expenses 62 Tax Information 63 Advisory Agreement Board Considerations and Fee Evaluation 68 Board Members and Officers 73 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer’s taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund’s management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund’s objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Finally, the managers may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. Although portfolio management may adjust the fund’s duration (a measure of sensitivity to interest rates) over a wider range, they generally intend to keep it similar to that of the Barclays Municipal Bond Index, generally between five and nine years. DWS Strategic High Yield Tax-Free Fund posted a return of 1.27% for the period ended May 31, 2014. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.05% for the same period. The average fund in the Morningstar High Yield Muni category returned 1.42% for the 12 months ended May 31, 2014. Throughout the period, market interest rates reacted strongly to expectations regarding the economy and the potential for the U.S. Federal Reserve Board (the Fed) to begin unwinding its extremely accommodative monetary policy. Early in the period, municipal bond funds began to experience significant outflows as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. The negative sentiment intensified on comments from the Fed chair to the effect that the economy had stabilized sufficiently to consider a tapering of long-term bond purchases under its quantitative easing program. Overall bond market sentiment would soon stabilize to a degree on weaker data, including a downward revision in GDP growth that suggested the Fed had ample justification to keep its foot on the monetary pedal. This "stop and go" dynamic with respect to expectations for the Fed would repeat itself throughout much of the 12 months. Municipal market sentiment was negatively impacted by Detroit’s July 2013 filing for bankruptcy and ongoing headline concerns over Puerto Rico’s economic and fiscal outlook. Treasury rates generally trended upward in the latter part of 2013, putting further pressure on all fixed-income prices, including those for municipals. As the period progressed, municipals would find some support as favorable yields relative to Treasuries drew demand from both retail investors and from institutional investors traditionally more focused on the taxable market. Municipal prices were also supported to a degree by a drop-off in new issuance. Entering 2014, markets appeared to become more comfortable with the likely pace of Fed tightening and bond market rates generally began to drift downward. At the same time, the trend of strong outflows from tax-free mutual funds eased. The result was a strong recovery in municipals over the first few months of 2014 and positive returns for the full 12 months ended May 31, 2014. "Entering 2014, markets appeared to become more comfortable with the likely pace of Fed tightening." Throughout the period ended May 31, 2014, the Fed kept short-term rates anchored near zero. While municipal yields rose sharply in the middle part of the period (the 30-year AAA reached a high of 4.51% in September of 2013), they essentially conducted a round trip over the full 12 months. Along the municipal yield curve, the two-year bond yield started and finished the period at 0.29%, while the 10-year yield rose from 2.09% to 2.16%, the 20-year from 2.90% to 3.00%, and the 30-year from 3.24% to 3.26%. (See the graph below for municipal bond yield changes from the beginning to the end of the period.) For the 12 months, the story with municipal market credit spreads — the incremental yield offered by lower-quality issues vs. AAA-rated issues — was mixed, with issues rated BBB and below lagging in large part due to Puerto Rico, while spreads tightened for many issues in the A-quality range. Municipal Bond Yield Curve (as of 5/31/14 and 5/31/13) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance With a relatively steep yield curve as the period began, we had a tilt in the portfolio towards longer-term issues in the 20-to-30-year maturity range. This exposure was a drag on relative performance for much of the period as the curve steepened further, driven by rising yields among issues on the longer end. This lost ground was regained as yields declined over the first several months of 2014. The fund had a meaningful position in Puerto Rico issues relative to the benchmark index, which hurt performance as they were downgraded to below-investment-grade. We also held a number of challenged senior care bonds which detracted from overall performance. On the positive side, we had relatively light exposure to the volatile tobacco sector, which also experienced negative returns over the period. Within the investment-grade portion of the fund, we have maintained significant exposure to issues in both the A- and BBB-quality segments. On the whole, our exposure to BBB issues acted as a constraint on relative performance, while our holdings in the A range were a positive contributor. With respect to specific sectors, the fund’s substantial exposure to health care, corporate-backed, airline and prepaid gas issues with attractive yields all performed well as the municipal market snapped back in 2014. In addition, the fund had a significant position in California bonds, which outperformed the broader market as sentiment with respect to the state’s overall budgetary balance continued to mend. Outlook and Positioning Municipal yields, while reasonably attractive relative to U.S. Treasuries, ended the period at relatively low levels by recent historical standards. At the end of May 2014, the 10-year municipal bond yield of 2.16% was 87% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.26% was 98% of the comparable U.S. Treasury yield. Given a relatively steep curve, longer-term issues continue to carry a substantial yield advantage. We are focusing purchases on bonds with maturities in the 20-to-25-year range, while seeking exposure to premium coupon issues that can provide a degree of protection against rising interest rates. Municipal market credit sentiment appears to have stabilized following the negative headlines of 2013. With respect to the fund’s credit exposure, we continue to see the most attractive opportunities among bonds in the A-quality range, while viewing spreads for issues rated BBB as relatively tight. As always, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 1987. — Joined Deutsche Asset & Wealth Management in 1983. — Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. A. Gene Caponi, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1998. — BS, State University of New York, Oswego; MBA, State University of New York at Albany. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar High Yield Muni category consists of funds that invest at least 50% of their assets in high-income municipal securities that are not rated or that are rated at a level of BBB and below. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government or other securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. For the companies whose bonds the central banks are willing to purchase, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as –steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit quality measures a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Performance Summary May 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 1.27% 7.25% 5.03% Adjusted for the Maximum Sales Charge (max 2.75% load) –1.52% 6.65% 4.74% Barclays Municipal Bond Index† 3.05% 5.59% 5.00% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 0.51% 6.44% 4.23% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.39% 6.29% 4.23% Barclays Municipal Bond Index† 3.05% 5.59% 5.00% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 0.52% 6.45% 4.25% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.52% 6.45% 4.25% Barclays Municipal Bond Index† 3.05% 5.59% 5.00% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 1.53% 7.51% 5.26% Barclays Municipal Bond Index† 3.05% 5.59% 5.00% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 1.45% 7.54% 5.30% Barclays Municipal Bond Index† 3.05% 5.59% 5.00% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 31, 2013 are 1.03%, 1.79%, 1.78%, 0.89% and 0.79% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds and pre-refunded bonds. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/14 $ 5/31/13 $ Distribution Information as of 5/31/14 Income Dividends, Twelve Months $ May Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended May 31, 2014 shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.13%, 2.52%, 2.49% and 3.45% for Classes A, B, C and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.37%, 3.65%, 3.63% and 4.60% for Classes A, B, C and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2014 Principal Amount ($) Value ($) Municipal Bonds and Notes 92.6% Alabama 0.1% Montgomery, AL, Medical Clinic Board, Health Care Facility Revenue, Jackson Hospital & Clinic, 5.25%, 3/1/2036 Arizona 1.1% Arizona, Salt Verde Financial Corp., Gas Revenue, 5.25%, 12/1/2025, GTY: Citibank NA Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 Pima County, AZ, Industrial Development Revenue, Tucson Electric Power, 5.75%, 9/1/2029 Tempe, AZ, Industrial Development Authority Revenue, Tempe Life Care Village, Inc.: Series A, 6.25%, 12/1/2042 Series A, 6.25%, 12/1/2046 Yavapai County, AZ, Industrial Development Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series A-1, AMT, 4.9%, 3/1/2028 California 8.7% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.125%, 4/1/2039 Series F-1, 5.5%, 4/1/2043 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, State General Obligation: 5.0%, 8/1/2034 5.5%, 3/1/2040 California, State General Obligation, Various Purposes: 5.0%, 11/1/2032 5.0%, 11/1/2037 5.75%, 4/1/2031 California, State Public Works Board, Lease Revenue, Series B, 5.0%, 10/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects: Series A-1, 6.0%, 3/1/2035 Series I-1, 6.375%, 11/1/2034 California, Statewide Communities Development Authority Revenue, Terraces At San Joaquin Gardens Project: Series A, 5.625%, 10/1/2032 Series A, 6.0%, 10/1/2042 Series A, 6.0%, 10/1/2047 Long Beach, CA, Bond Finance Authority, Natural Gas Purchase Revenue, Series A, 5.25%, 11/15/2023, GTY: Merrill Lynch & Co., Inc. Riverside County, CA, Transportation Commission Toll Revenue, Series A, 5.75%, 6/1/2048 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Francisco, CA, City & County Airports Commission, Series 36A, 0.03%**, 5/1/2026, LOC: U.S. Bank NA San Francisco, CA, City & County Public Utilities Commission, Water Revenue, Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay South Redevelopment, Series D, 7.0%, 8/1/2041 Vernon, CA, Electric Systems Revenue, Series A, 5.5%, 8/1/2041 West Hills, CA, Community College District, 0.04%**, 7/1/2033, LOC: Union Bank of California NA Colorado 2.4% Colorado, E-470 Public Highway Authority Revenue: Series C, 5.375%, 9/1/2026 Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Christian Living Communities Project, Series A, 5.75%, 1/1/2037 Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Valley View Hospital Association, 5.75%, 5/15/2036 Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, Regional Transportation District, Private Activity Revenue, Denver Transit Partners, 6.0%, 1/15/2041 Colorado, State Educational & Cultural Facilities Authority Revenue, National Jewish Federation, Series D3, 0.07%**, 12/1/2037, GTY: Milwaukee Jewish Federation, Inc., LOC: JPMorgan Chase Bank NA Colorado, State Health Facilities Authority Revenue, Christian Living Community, 6.375%, 1/1/2041 Colorado, State Health Facilities Authority Revenue, Covenant Retirement Communities, Series A, 5.0%, 12/1/2033 Montrose, CO, Memorial Hospital Revenue, 6.375%, 12/1/2023 Connecticut 1.9% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, Mashantucket Western Pequot Tribe Bond, 144A, 7.093%, 7/1/2031 (PIK) Connecticut, Mohegan Tribe Indians Gaming Authority, Priority Distribution, 144A, 5.25%, 1/1/2033 Hamden, CT, Facility Revenue, Whitney Center Project, Series A, 7.625%, 1/1/2030 District of Columbia 0.4% Metropolitan Washington, DC, Airport Authority Dulles Toll Road Revenue, Dulles Metrorail & Capital Important Project, Series A, 5.0%, 10/1/2053 Florida 6.8% Bayside, FL, Sales & Special Tax Revenue, Community Development District, Series A, 6.3%, 5/1/2018 Collier County, FL, Industrial Development Authority, Continuing Care Community Revenue, Arlington of Naples Project, Series A, 8.125%, 5/15/2044 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Harbourage at Braden River Community Development District, Capital Improvement Revenue, Series A, 6.125%, 5/1/2034 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment, 5.4%, 5/1/2037 Florida, Village Community Development District No. 9, Special Assessment Revenue: 5.5%, 5/1/2042 7.0%, 5/1/2041 Greater Orlando, FL, Aviation Authority Airport Facilities Revenue, Jetblue Airways Corp. Project, AMT, 5.0%, 11/15/2026 Highlands County, FL, Health Facilities Authority Revenue, Adventist Health System: Series G, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2021 Series G, Prerefunded, 5.125%, 11/15/2022 Series G, Prerefunded, 5.125%, 11/15/2023 Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 5.0%, 11/15/2029 6.75%, 11/15/2029 Prerefunded, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.5%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare, Series C, 5.25%, 10/1/2035 Palm Beach County, FL, Health Facilities Authority Revenue, Waterford Project, 5.375%, 11/15/2022 Palm Beach County, FL, Health Facilities Authority, Retirement Community Revenue, Acts Retirement-Life Communities, Inc., 5.5%, 11/15/2033 Port St. Lucie, FL, Special Assessment Revenue, Southwest Annexation District 1, Series B, 5.0%, 7/1/2027, INS: NATL Seminole Tribe, FL, Special Obligation Revenue: Series A, 144A, 5.5%, 10/1/2024 Series A, 144A, 5.75%, 10/1/2022 Georgia 3.5% Americus-Sumter County, GA, Hospital Authority, Magnolia Manor Obligated Group, Series A, 6.375%, 5/15/2043 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Tax Allocation, Princeton Lakes Project, 144A, 5.5%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.375%, 11/1/2039, INS: AGMC Series A, 6.25%, 11/1/2034 De Kalb County, GA, Hospital Authority Revenue, Anticipation Certificates, Dekalb Medical Center, Inc. Project, 6.125%, 9/1/2040 De Kalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2032 Georgia, Glynn-Brunswick Memorial Hospital Authority Revenue, Anticipation Certificates-Southeast Health, Series A, 5.625%, 8/1/2034 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019, GTY: JPMorgan Chase & Co. (a) Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Guam 0.9% Government of Guam, General Obligation, Series A, 7.0%, 11/15/2039 Guam, International Airport Authority, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 1.9% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2034 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, 15 Craigside Project, Series A, 9.0%, 11/15/2044 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series B, AMT, 4.6%, 5/1/2026, INS: FGIC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Illinois 6.8% Chicago, IL, Board of Education, Series A, 5.5%, 12/1/2039 Chicago, IL, General Obligation: Series A, 5.0%, 1/1/2033 Series A, 5.25%, 1/1/2029, INS: AGMC Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Cook County, IL, Forest Preservation District, Series C, 5.0%, 12/15/2037 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg: Series A, 5.625%, 2/15/2037 7.25%, 2/15/2045 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.125%, 5/15/2040 Illinois, Finance Authority Revenue, Rush University Medical Center, Series B, 5.75%, 11/1/2028, INS: NATL Illinois, Finance Authority Revenue, Swedish Covenant Hospital, Series A, 6.0%, 8/15/2038 Illinois, Finance Authority Revenue, The Admiral at Lake Project: Series A, 7.75%, 5/15/2030 Series A, 8.0%, 5/15/2040 Series A, 8.0%, 5/15/2046 Illinois, Finance Authority Revenue, Three Crowns Park Plaza: Series A, 5.875%, 2/15/2026 Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, State General Obligation: 5.0%, 2/1/2039 5.0%, 5/1/2039 5.5%, 7/1/2038 Indiana 1.3% Indiana, Health & Educational Facility Financing Authority, Hospital Revenue, Community Foundation Northwest, 5.5%, 3/1/2037 Indiana, State Finance Authority Revenue, Greencroft Obligation Group, Series A, 7.0%, 11/15/2043 Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.06%**, 3/1/2033, LOC: Northern Trust Co. North Manchester, IN, Economic Development Revenue, Peabody Retirement Community Project: Series B, 1.0%, 12/1/2045* 14 Series A, 5.13%**, 12/1/2045 Valparaiso, IN, Exempt Facilities Revenue, Pratt Paper LLC Project, AMT, 7.0%, 1/1/2044, GTY: Pratt Industries (U.S.A.) Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc.: 5.5%, 9/1/2027 8.0%, 9/1/2041 Iowa 1.2% Altoona, IA, Urban Renewal Tax Increment Revenue, Annual Appropriation: 6.0%, 6/1/2034 6.0%, 6/1/2039 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Iowa, State Finance Authority, Midwestern Disaster Area Revenue, Fertilizer Co. Project, 5.25%, 12/1/2025 Iowa, State Finance Authority, Wellness Facilities Revenue, Community Marshalltown Project, 0.07%**, 1/1/2031, LOC: Northern Trust Co. Kansas 0.4% Lenexa, KS, Health Care Facility Revenue, 5.5%, 5/15/2039 Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Kentucky 1.7% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Kentucky, Public Transportation Infrastructure Authority Toll Revenue, 1st Tier-Downtown Crossing, Series A, 6.0%, 7/1/2053 Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 2.6% DeSoto Parish, LA, Environmental Improvement Revenue, International Paper Co. Project: Series A, AMT, 5.0%, 11/1/2018 Series A, AMT, 5.75%, 9/1/2031 Louisiana, Local Government Environmental Facilities & Community Development, Westlake Chemical Corp., Series A, 6.5%, 8/1/2029 Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, Public Facilities Authority Revenue, Ochsner Clinic Foundation Project, 6.75%, 5/15/2041 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Louisiana, Tobacco Settlement Financing Corp. Revenue, Series A, 5.25%, 5/15/2035 Maine 0.6% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 1.9% Anne Arundel County, MD, Special Obligation, National Business Park North Project, 6.1%, 7/1/2040 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Adventist Healthcare, Series A, 6.125%, 1/1/2036 Maryland, State Health & Higher Educational Facilities Authority Revenue, Doctors Community Hospital, Inc., 5.75%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center: Series A, 5.0%, 7/1/2037 6.25%, 7/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 3.2% Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Central Artery, Series B, 0.07%**, 12/1/2030, SPA: U.S. Bank NA Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Series B, 11/15/2056* Massachusetts, State Development Finance Agency Revenue, Tufts Medical Center, Inc., Series I, 7.25%, 1/1/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Caregroup Healthcare System: Series E-1, 5.0%, 7/1/2028 Series E-1, 5.125%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Jordan Hospital, Series B, 6.875%, 10/1/2015 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center: Series E, 5.0%, 7/15/2022 Series E, 5.0%, 7/15/2032 Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, South Shore Hospital: Series F, 5.625%, 7/1/2019 Series F, 5.75%, 7/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Michigan 2.2% Dearborn, MI, Economic Development Corp. Revenue, Limited Obligation, Henry Ford Village: 7.0%, 11/15/2038 7.125%, 11/15/2043 Detroit, MI, Water & Sewerage Department, Sewerage Disposal System Revenue, Series A, 5.25%, 7/1/2039 Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community: 5.375%, 5/15/2027 5.5%, 5/15/2036 Kentwood, MI, Economic Development Corp., Limited Obligation, Holland Home, 5.625%, 11/15/2041 Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2031 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Mississippi 1.1% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.375%, 12/1/2035 Series A, 5.5%, 9/1/2031 Series A, 5.8%, 5/1/2034, GTY: International Paper Co. Series A, 6.5%, 9/1/2032 Missouri 0.8% Cass County, MO, Hospital Revenue, 5.5%, 5/1/2027 Kansas City, MO, Industrial Development Authority, Health Facilities Revenue, First Mortgage, Bishop Spencer, Series A, 6.5%, 1/1/2035 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights: Series A, 8.25%, 5/15/2039 Series A, 8.25%, 5/15/2045 Missouri, State Health & Educational Facilities Authority, Lutheran Senior Services, 6.0%, 2/1/2041 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nebraska 0.2% Douglas County, NE, Hospital Authority No. 002 Revenue, Health Facilities, Immanuel Obligation Group, 5.625%, 1/1/2040 Lancaster County, NE, Hospital Authority No.1, Health Facilities Revenue, Immanuel Obligation Group, 5.625%, 1/1/2040 Nevada 0.4% Reno, NV, Hospital Revenue, Renown Regional Medical Center Project, Series A, 5.0%, 6/1/2027 Sparks, NV, Local Improvement Districts, Limited Obligation District No. 3, 6.75%, 9/1/2027 New Hampshire 1.3% New Hampshire, Health & Education Facilities Authority Revenue, Havenwood-Heritage Heights: Series A, 5.35%, 1/1/2026 Series A, 5.4%, 1/1/2030 New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 7.0%, 1/1/2038 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, New Hampshire Catholic Charities, 5.8%, 8/1/2022 New Hampshire, State Business Finance Authority Revenue, Elliot Hospital Obligation Group, Series A, 6.125%, 10/1/2039 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Hampshire, State Health & Education Facilities Authority Revenue, Rivermead Retirement Community: Series A, 6.625%, 7/1/2031 Series A, 6.875%, 7/1/2041 New Jersey 3.5% New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Economic Development Authority Revenue, The Goethals Bridge Replacement Project, AMT, 5.375%, 1/1/2043 New Jersey, State Economic Development Authority, Continental Airlines, Inc. Project, AMT, 4.875%, 9/15/2019 New Jersey, State Economic Development Authority, Special Facilities Revenue, Continental Airlines, Inc. Project, Series B, AMT, 5.625%, 11/15/2030 New Jersey, State Health Care Facilities Financing Authority Revenue, Saint Barnabas Health, Series A, 5.625%, 7/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems, Series A, 5.5%, 6/15/2041 New Jersey, Tobacco Settlement Financing Corp.: Series 1A, 4.75%, 6/1/2034 Series 1-A, 5.0%, 6/1/2029 New Mexico 0.5% Farmington, NM, Pollution Control Revenue, Public Service Co. of New Mexico, Series C, 5.9%, 6/1/2040 New York 3.4% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Hudson, NY, Yards Infrastructure Corp. Revenue: Series A, 5.25%, 2/15/2047 Series A, 5.75%, 2/15/2047 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-1, 0.03%**, 11/1/2031, LOC: Morgan Stanley Bank New York, State Dormitory Authority Revenues, NYU Hospital Center, Series B, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Energy Research & Development Authority Facilties Revenue, Consolidated Edison Co., Inc. Project: Series A-1, AMT, 0.05%**, 6/1/2036, LOC: Scotiabank Series A-3, AMT, 0.05%**, 6/1/2036, LOC: Scotiabank New York, State Housing Finance Agency, 100 Maiden Lane Properties, Series A, 0.06%**, 5/15/2037, LIQ: Fannie Mae New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport: AMT, 7.625%, 8/1/2025, GTY: American Airlines Group AMT, 7.75%, 8/1/2031, GTY: American Airlines Group AMT, 8.0%, 8/1/2028, GTY: American Airlines Group New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York, NY, General Obligation, Series E, 0.07%**, 8/1/2034, LOC: Bank of America NA Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project, 5.7%, 1/1/2028 Triborough, NY, Bridge & Tunnel Authority Revenues, Series B-2, 0.06%**, 1/1/2033, LOC : California State Teacher's Retirement System North Carolina 0.3% Charlotte, NC, Airport Revenue, Series A, 5.0%, 7/1/2039 North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster Project, Series A, 5.625%, 10/1/2027 North Carolina, State Educational Facilities Finance Agency, Duke University Project, Series A, 0.07%**, 12/1/2017 North Dakota 0.1% Grand Forks, ND, Health Care System Revenue, Altru Health System, 5.0%, 12/1/2032 Ohio 0.7% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Hamilton County, OH, Health Care Facilities Revenue, Christ Hospital Project, 5.5%, 6/1/2042 Hamilton County, OH, Health Care Revenue, Life Enriching Communities Project: 6.125%, 1/1/2031 6.625%, 1/1/2046 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project, Series 2010, 5.75%, 11/15/2040 Oklahoma 0.4% Tulsa County, OK, Industrial Authority, Senior Living Community Revenue, Montereau, Inc. Project, Series A, 7.25%, 11/1/2045 Pennsylvania 2.9% Cumberland County, PA, Municipal Authority Revenue, Asbury Obligation Group, 6.125%, 1/1/2045 Lancaster County, PA, Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/1/2030 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Northampton County, PA, Hospital Authority Revenue, St. Luke's Hospital Project: Series A, 5.375%, 8/15/2028 Series A, 5.5%, 8/15/2035 Northeastern, PA, Hospital & Education Authority, Commonwealth Medical College Project, 0.05%**, 9/1/2034, LOC: PNC Bank NA Pennsylvania, Economic Development Finance Authority, U.S. Airways Group, Series B, 8.0%, 5/1/2029, GTY: U.S. Airways, Inc. Pennsylvania, Economic Development Financing Authority, Sewer Sludge Disposal Revenue, Philadelphia Biosolids Facility, 6.25%, 1/1/2032 Pennsylvania, State Turnpike Commission Revenue, Series A, 6.5%, 12/1/2036 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Gas Works Revenue, 5.25%, 8/1/2040 Philadelphia, PA, Hospitals & Higher Education Facilities Authority Revenue, Temple University Health Systems, Series A, 5.0%, 7/1/2034 Puerto Rico 4.9% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, General Obligation, Series A, 8.0%, 7/1/2035 Commonwealth of Puerto Rico, Public Improvement, Series B, 6.5%, 7/1/2037 Puerto Rico, Electric Power Authority Revenue: Series TT, 5.0%, 7/1/2032 Series TT, 5.0%, 7/1/2037 Series XX, 5.25%, 7/1/2040 Puerto Rico, Electric Power Authority, Power Revenue, Series A, 6.75%, 7/1/2036 Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.25%, 7/1/2022 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series C, 5.25%, 8/1/2041 Series A, 5.5%, 8/1/2042 Series A, 5.75%, 8/1/2037 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.1% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District: Series B, 7.5%, 11/1/2015 Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, 5.75%, 8/1/2039 South Carolina, State Public Service Authority Revenue, Santee Cooper, Series A, 5.75%, 12/1/2043 South Dakota 0.5% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health: Series B, 5.25%, 7/1/2038 Series B, 5.5%, 7/1/2035 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.0%, 11/1/2027 Tennessee 2.7% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017, GTY: Merrill Lynch & Co., Inc. 5.0%, 12/15/2018, GTY: Merrill Lynch & Co., Inc. Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, First Mortgage, Mountain States Health Alliance, Series A, 5.5%, 7/1/2036 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, Mountain States Health Alliance, 6.5%, 7/1/2038 Tennessee, Energy Acquisition Corp., Gas Revenue: Series C, 5.0%, 2/1/2027, GTY: The Goldman Sachs Group, Inc. Series A, 5.25%, 9/1/2018, GTY: The Goldman Sachs Group, Inc. Texas 13.0% Bexar County, TX, Health Facilities Development Corp. Revenue, Army Retirement Residence Project, 6.2%, 7/1/2045 Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, AMT, 8.25%, 5/1/2033* Cass County, TX, Industrial Development Corp., Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/1/2024 Central Texas, Regional Mobility Authority Revenue, Capital Appreciation: Zero Coupon, 1/1/2030 Zero Coupon, 1/1/2032 Central Texas, Regional Mobility Authority Revenue, Senior Lien: Series A, 5.0%, 1/1/2043 6.0%, 1/1/2041 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, 1st Mortgage-Brazos Presbyterian Homes, Inc. Project: Series B, 7.0%, 1/1/2043 Series B, 7.0%, 1/1/2048 Houston, TX, Airport System Revenue, United Airlines, Inc., Terminal E Project, AMT, 4.75%, 7/1/2024 (b) Houston, TX, Airport Systems Revenue, Special Facilities Continental Airlines, Inc. Terminal Projects, AMT, 6.625%, 7/15/2038 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 La Vernia, TX, Higher Education Finance Corp. Revenue, Lifeschools of Dallas: Series A, 7.25%, 8/15/2031 Series A, 7.5%, 8/15/2041 Lewisville, TX, Combination Contract Revenue, 6.75%, 10/1/2032 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, Central Power & Light Co. Project, Series A, 6.3%, 11/1/2029 North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 First Tier, Series A, 6.25%, 1/1/2039 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, MRC Crossings Project, Series A, 8.0%, 11/15/2049 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project: Series A, 5.45%, 11/15/2038 Series A, 6.05%, 11/15/2046 Series D, 6.05%, 11/15/2046 Series B, 6.15%, 11/15/2049 Series C, 6.25%, 5/9/2053 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project: Series A, 8.125%, 11/15/2039 Series A, 8.25%, 11/15/2044 Texas, Dallas/Fort Worth International Airport Revenue: Series D, 5.0%, 11/1/2035 Series A, 5.25%, 11/1/2038 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series D, 5.625%, 12/15/2017, GTY: Merrill Lynch & Co., Inc. Series D, 6.25%, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2030 Texas, State Private Activity Bond, Surface Transportation Corp. Revenue, Senior Lien, North Tarrant Express Mobility Partners Segments LLC, AMT, 6.75%, 6/30/2043 Texas, Uptown Development Authority, Tax Increment Contract Revenue, Infrastructure Improvement Facilities, 5.5%, 9/1/2029 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health: 7.0%, 11/1/2030 7.125%, 11/1/2040 Virginia 0.7% Virginia, Marquis Community Development Authority Revenue: Series C, Zero Coupon, 9/1/2041 Series B, 5.625%, 9/1/2041 Virginia, Mosaic District Community Development Authority Revenue, Series A, 6.875%, 3/1/2036 Virginia, Peninsula Ports Authority, Residential Care Facility Revenue, Virginia Baptist Homes, Series C, 5.4%, 12/1/2033 Virginia, State Small Business Financing Authority Revenue, Elizabeth River Crossings LLC Project, AMT, 6.0%, 1/1/2037 Washington 2.8% Klickitat County, WA, Public Hospital District No. 2 Revenue, Skyline Hospital, 6.5%, 12/1/2038 Washington, Port of Seattle, Industrial Development Corp., Special Facilities- Delta Airlines, AMT, 5.0%, 4/1/2030 Washington, State General Obligation, Series 2007A, 5.0%, 7/1/2023, INS: AGMC Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center: Series B, 5.75%, 8/15/2037, INS: ACA Series A, 6.125%, 8/15/2037 Washington, State Housing Finance Commission, Rockwood Retirement Communities Project, Series A, 7.375%, 1/1/2044 West Virginia 0.8% West Virginia, State Hospital Finance Authority Revenue, Charleston Medical Center, Series A, 5.625%, 9/1/2032 West Virginia, State Hospital Finance Authority Revenue, Thomas Health Systems, 6.5%, 10/1/2038 Wisconsin 0.8% Wisconsin, Public Finance Authority, Apartment Facilities Revenue, Senior Obligation Group, AMT, 5.0%, 7/1/2042 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.625%, 4/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, St. John's Communities, Inc., Series A, 7.625%, 9/15/2039 Other Territories 0.1% Non-Profit Preferred Funding Trust I, Series A1, 4.22%, 9/15/2037 Total Municipal Bonds and Notes (Cost $1,539,994,857) Municipal Inverse Floating Rate Notes (c) 14.6% California 0.3% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (d) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (d) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.344%, 11/1/2015, Leverage Factor at purchase date: 2 to 1 Hawaii 0.6% Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2027 (d) Trust: Hawaii, State General Obligation, Series 2867, 144A, 18.14%, 5/1/2016, Leverage Factor at purchase date: 4 to 1 Louisiana 0.6% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (d) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.408%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Nevada 2.5% Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (d) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.171%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2035 (d) Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2036 (d) Trust: Las Vegas Valley, NV, General Obligation, Water District, 144A, 9.388%, 2/1/2016, Leverage Factor at purchase date: 2 to 1 New York 2.2% New York, State Dormitory Authority Revenues, Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (d) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series 1955-2, 144A, 18.213%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority, Personal Income Tax Revenue, Series F, 5.0%, 2/15/2035 (d) Trust: New York, State Dormitory Authority Revenues, Series 4688, 144A, 9.48%, 3/15/2024, Leverage Factor at purchase date: 2 to 1 New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2025 (d) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2026 (d) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2027 (d) Trust: New York, State Environmental Facilities Corp., Clean Drinking Water, Series 2870, 144A, 16.547%, 12/15/2015, Leverage Factor at purchase date: 3.6 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (d) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 2072, 144A, 11.45%, 11/1/2027, Leverage Factor at purchase date: 2.5 to 1 Ohio 0.7% Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (d) Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (d) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.619%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Pennsylvania 2.3% Pennsylvania, State General Obligation, Series A, 5.0%, 8/1/2023 (d) Trust: Pennsylvania, State General Obligation, Series R-11505-1, 144A, 44.94%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Pennsylvania, State Revenue Bond, Series A, 5.0%, 8/1/2024 (d) Trust: Pennsylvania, State Revenue Bond, Series 2720, 144A, 12.977%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Tennessee 1.0% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 18.226%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 3.2% Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2024 (d) Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2025 (d) Trust: Conroe, TX, Independent School District, Series 2487, 144A, 18.107%, 8/15/2015, Leverage Factor at purchase date: 4 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (d) Trust: Harris County, TX, Flood Control District, Series 4692, 144A, 9.58%, 10/11/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2024 (d) Trust: San Antonio, TX, Electric & Gas Revenue, Series 2957, 144A, 13.76%, 2/1/2016, Leverage Factor at purchase date: 3 to 1 Texas, North East Independent School District, School Building, Series A, 5.0%, 8/1/2024 (d) Trust: Texas, North East Independent School District, Series 2355, 144A, 22.64%, 8/1/2015, Leverage Factor at purchase date: 5 to 1 Texas, State Transportation Commission Revenue, 5.0%, 4/1/2026 (d) Trust: Texas, State Transportation Commission Revenue, Series 2563, 144A, 22.52%, 4/1/2015, Leverage Factor at purchase date: 5 to 1 Washington 1.2% Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.0%, 7/1/2024 (d) Trust: Washington, Energy Northwest Electric Revenue, Series 2301, 144A, 22.64%, 7/1/2014, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series A, 5.0%, 7/1/2025 (d) Trust: Washington, State General Obligation, Series 2154, 144A, 22.64%, 7/1/2015, Leverage Factor at purchase date: 5 to 1 Total Municipal Inverse Floating Rate Notes (Cost $238,853,453) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,778,848,310)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT * % 9/1/2035 Brazos River, TX, Pollution Control Authority Revenue, Series D–1, AMT* % 5/1/2033 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2014. † The cost for federal income tax purposes was $1,614,351,735. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $153,464,940. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $191,125,254 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $37,660,314. (a) At May 31, 2014, this security has been pledged, in whole or in part, as collateral for tender option bond trust. (b) When-issued security. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust. The Fund accounts for these trusts as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACA: ACA Financial Guaranty Corp. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (e) $
